                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

EDWARD GORDON NEWHOUSE,

                       Petitioner,                       Case No. 2:19-cv-87
v.                                                       Honorable Paul L. Maloney
DANIEL LESATZ,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
                                       Discussion

               I.      Factual allegations

               Petitioner Edward Gordon Newhouse is incarcerated with the Michigan

Department of Corrections at Baraga Correctional Facility (AMF) in Baraga, Baraga County,

Michigan. Following a jury trial in the Kalamazoo County Circuit Court, Petitioner was convicted

of assault with intent to rob while armed, armed robbery, and felony firearm. On August 29, 2016,

the state court sentenced Petitioner to 51 to 85 months of imprisonment.

               In July 2018, Petitioner filed his first habeas corpus petition, which the Court

dismissed without prejudice for failure to exhaust available state-court remedies. See Newhouse

v. Lesatz, No. 2:18-cv-82 (W.D. Mich. Oct. 10, 2018).

               On April 23, 2019, the Court received Petitioner’s second habeas corpus petition.

In his latest petition, Petitioner asks the Court to proceed with the twelve grounds for relief

identified in his earlier habeas corpus petition. Petitioner contends that he filed a motion for relief

from judgment in state court that was denied on April 10, 2019.

               II.     Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

                                                  2
claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner has not exhausted any of his grounds for relief. As he indicated in

his previous habeas petition, he did not raise the twelve issues identified in that petition during his

direct appeal. Moreover, records from the Michigan appellate courts indicate that he has not

appealed the denial of his motion for relief from judgment. Thus, he has not yet presented his

issues to the Michigan Court of Appeals or to the Michigan Supreme Court.

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may appeal the circuit court’s order denying his motion for relief from judgment.

He has six months from the date of the circuit court’s order to file a delayed application for leave

to appeal with the Michigan Court of Appeals. See Mich. Ct. R. 7.203(G)(3). Therefore, the Court

concludes that he has at least one available state remedy. To properly exhaust his claim, Petitioner

must file an application for leave to appeal in the Michigan Court of Appeals, raising the same

twelve grounds for relief that he presented in his motion for relief from judgment in the Kalamazoo

County Circuit Court. If his appeal is denied by the Michigan Court of Appeals, he must appeal

that decision to the Michigan Supreme Court, raising the same twelve grounds for relief.

                                                  3
O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be deemed to have

exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as to any issue,

unless he has presented that issue both to the Michigan Court of Appeals and to the Michigan

Supreme Court.’”) (citation omitted).

               Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his appeal on May 1, 2018. Petitioner did not petition for certiorari to the United States

Supreme Court, though the ninety-day period in which he could have sought review in the United

States Supreme Court is counted under § 2244(d)(1)(A). See Bronaugh v. Ohio, 235 F.3d 280,

283 (6th Cir. 2000). The ninety-day period expired on Monday, July 30, 2018. Accordingly,

absent tolling, Petitioner would have one year, until July 30, 2019, in which to file his habeas

petition. Thus, the statute of limitations period has not yet expired.

               In addition, if Petitioner timely files an appeal from the denial of his motion for

relief from judgment with the Michigan Court of Appeals, and then properly files an appeal with

the Michigan Supreme Court after a decision by the Michigan Court of Appeals, the statute of

limitations period will remain “tolled” for as long as his appeal is pending in the Michigan

appellate courts. Under 28 U.S.C. § 2244(d)(2), the running of the statute of limitations is tolled

while “a properly filed application for State post-conviction or other collateral review with respect

to the pertinent judgment or claim is pending.” The tolling period starts at the filing of an

                                                  4
application for post-conviction relief and runs until a decision is issued by the state supreme court.

Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the time that a petitioner

petitions for writ of certiorari in the United States Supreme Court. Id. at 332.

               In other words, if Petitioner diligently appeals the denial of his motion for relief

from judgment and promptly returns to this Court after the Michigan Supreme Court issues its

decision, he is not in danger of running afoul of the statute of limitations. This Court cannot grant

Petitioner any relief for his claims before he has exhausted them by presenting them on appeal to

the Michigan appellate courts.

                                             Conclusion

               For the foregoing reasons, the Court will dismiss the petition without prejudice for

failure to exhaust available state-court remedies.

                                    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court already has determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10 (1st Cir. 1991) (it

is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a certificate);

Hendricks v. Vasquez, 908 F.2d 490 (9th Cir. 1990) (requiring reversal where court summarily

                                                  5
dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr., 865 F.2d 44, 46 (2d Cir.

1989) (it was “intrinsically contradictory” to grant a certificate when habeas action does not

warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir. 1983)

(issuing certificate would be inconsistent with a summary dismissal).

                 The Sixth Circuit Court of Appeals has disapproved the issuance of blanket denials

of a certificate of appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id. at 467. Each issue must be considered under the standards set forth by the Supreme

Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, this

Court has examined each of Petitioner’s claims under the Slack standard.

                 This Court denied Petitioner’s application on the procedural ground of lack of

exhaustion. Under Slack, 529 U.S. at 484, when a habeas petition is denied on procedural grounds,

a certificate of appealability may issue only “when the prisoner shows, at least, [1] that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and [2] that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Both showings must be made to warrant the grant of a

certificate. Id. The Court finds that reasonable jurists could not debate that this Court correctly

dismissed the petition on the procedural ground of lack of exhaustion. “Where a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or that the petitioner

should be allowed to proceed further.” Id. Therefore, the Court denies Petitioner a certificate of

appealability.

                                                   6
             The Court will enter an order and judgment consistent with this opinion.



Dated:   May 7, 2019                              /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge




                                             7
